Exhibit 10.4

 

Amendment No. 1 to SECURITIES PURCHASE AGREEMENT

 

THIS AGREEMENT (this “Amendment Agreement”) is dated effective as of the 20th
day of February, 2015 (the “Effective Date”) among and between Futura Pictures,
Inc., a Delaware corporation (“Futura”), Buddy Young, an individual having a
business address at 17337 Ventura Boulevard, Suite 312, Encino, California
91316, USA (“Young”), the Young Family Trust (the “Trust”), of which Young is a
trustee, Sung-Ho Park, Jae-Min Oh and Rak-Gu Kim, individuals (each a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS Futura, Young, the Trust and the Purchasers are parties to a Securities
Purchase Agreement made effective as of February 16, 2015 whereby the Trust has
agreed to sell to the Purchasers, and the Purchasers have agreed to purchase
from the Trust, a total of 1,070,000 shares of Futura’s common stock (the
“Principal Shares”) at the price, and subject to the terms and conditions, set
forth in the Securities Purchase Agreement;

 

AND WHEREAS Futura, Young, the Trust and the Purchasers wish to amend the terms
of the Securities Purchase Agreement as set forth herein,

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
mutually covenant and agree as follows:

 

1.     Unless otherwise defined in this Amendment Agreement, capitalized terms
used herein and in the recitals hereto shall have the meanings set forth in the
Securities Purchase Agreement.

 

2.     The parties agree that the Securities Purchase Agreement shall be, and
hereby is, amended by deleting Section 4.4 of the Securities Purchase Agreement
in its entirety and replacing it with the following:

 

4.4           Closing Deliveries of Futura. On or prior to the Closing Date,
Futura shall deliver or cause to be delivered to the Purchasers the following:

 

 

(a)

a certificate, duly executed by Futura and dated as of the Closing Date, in such
form as may reasonably be requested by the Purchasers, as to those matters set
forth in Section 3.2(c);

 

 

(b)

Sequential resignations and directors resolutions such that Futura’s board of
directors shall consist of the following persons, and the following persons
shall be appointed as executive officers of Futura as follows:

 

Name

Position(s)

Sung-Ho Park

Chairman of the Board

Jae-Min Oh

Director, Chief Executive Officer and President

Rak-Gu Kim

Director, Chief Financial Officer, Treasurer and Secretary

 

 

(c)

Notwithstanding Section 1.1(b), if, on the Closing Date, Futura has not yet
filed an information statement pursuant to Section 14(f) of the Exchange Act and
Rule 14f-1 thereunder, or less than 10 days has passed since the date such
information statement was filed with the SEC and transmitted to the Company’s
stockholders as required by Section 14(f) and Rule 14f-1 of the Exchange Act,
then on the Closing Date, Futura shall deliver or cause to be delivered to the
Purchasers sequential resignations and directors resolutions such that Futura’s
board of directors shall consist of the following persons, and the following
persons shall be appointed as executive officers of Futura as follows:

 

Name

Position(s)

Buddy Young

Director

Jae-Min Oh

Chief Executive Officer and President

Rak-Gu Kim

Director, Chief Financial Officer, Treasurer and Secretary

 

As soon as reasonably practicable thereafter, and no later than 10 days after
such information statement has been filed with the SEC and transmitted to
Futura’s stockholders as required by Section 14(f) of the Exchange Act and Rule
14f-1 thereunder, Young shall resign as a director of Futura and Sung-Ho Park
and Jae-Min Oh shall be appointed as directors of Futura, with Sung-Ho Park
being appointed as Chairman of the Board of Futura.

 

 
Page 1 of 2 

--------------------------------------------------------------------------------

 

 

3.     Except as modified by this Amendment Agreement, the Securities Purchase
Agreement remains in full force and effect in accordance with its terms, and are
hereby ratified and confirmed in all respect by the parties thereto.

 

4.     This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterpart have been signed by each party hereto and delivered to the other
parties.

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

 

 

/s/ Buddy Young

                                                                                

BUDDY YOUNG

(in his personal capacity)

 

 

THE YOUNG FAMILY TRUST

by its authorized signatories

 

/s/ Buddy Young

Per:                                                                         

Buddy Young, Co-Trustee

 

/s/ Rebecca Young

Per:                                                                         

Rebecca Young, Co-Trustee

 

 

FUTURA PICTURES, INC.

by its authorized signatory

 

/s/ Buddy Young

Per:                                                                         

Buddy Young, CEO, President and CFO

 

 

/s/ Sung-Ho Park

                                                                                

SUNG-HO PARK

 

/s/ Jae-Min Oh

                                                                                

JAE-MIN OH

 

/s/ Rak-Gu Kim

                                                                        
           

RAK-GU KIM

 

 

Page 2 of 2